


Exhibit 10.7

 

GUESS?, INC.

 

2002 EMPLOYEE STOCK PURCHASE PLAN

 

(Amended and Restated Effective March 12, 2012)

 

1.                                      Purpose.  The Corporation maintains the
Guess?, Inc. 2002 Employee Stock Purchase Plan, as amended and restated.  The
purpose of the Plan is to provide employees of the Company with an opportunity
to purchase Common Stock of the Corporation through accumulated payroll
deductions.  This version of the Plan is effective for Offering Periods (as
defined below) under the Plan commencing on and after March 12, 2012.  For
Offering Periods under the Plan ending on or before that date, refer to the
version of the Plan as in effect for the applicable Offering Period.

 

2.                                      Definitions.

 

(a)                                 “Board” shall mean the Board of Directors of
the Corporation.

 

(b)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(c)                                  “Commission” shall mean the Securities and
Exchange Commission.

 

(d)                                 “Committee” shall mean the Compensation
Committee of the Board, which shall administer the Plan pursuant to Section 14.

 

(e)                                  “Common Stock” shall mean the Common Stock
of the Corporation.

 

(f)                                   “Company” shall mean the Corporation and
any of its Designated Subsidiaries.

 

(g)                                  “Compensation” shall have the same meaning
as given under the Guess?, Inc. 401(k) Plan and Trust (or any successor plan) or
such other definition as may be determined by the Committee, provided, however,
that amounts deferred by eligible employees pursuant to the terms of the Guess?,
Inc. Nonqualified Deferred Compensation Plan shall also be included as
“Compensation” for all purposes hereunder.

 

(h)                                 “Corporation” shall mean Guess?, Inc., a
Delaware corporation.

 

(i)                                     “Designated Subsidiary” shall mean any
Subsidiary which has been designated by the Committee from time to time in its
sole discretion as eligible to participate in the Plan.  Any such designation by
the Committee shall not require stockholder approval.

 

(j)                                    “Employee” shall mean any individual who
is an employee of the Company for tax purposes and whose customary employment
with the Company is at least twenty (20) hours per week and more than five (5)
months in any calendar year.  For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the Company.  Where the period
of leave exceeds three (3) months and the individual’s right to reemployment is
not guaranteed either by

 

1

--------------------------------------------------------------------------------


 

statute or by contract, the employment relationship shall be deemed to have
terminated on the first day immediately following such three-month period. 
Prior to the start of an Offering Period, the Committee may, without stockholder
approval, change the eligibility requirements set forth above in this definition
as applicable to such Offering Period.

 

(k)                                 “Enrollment Date” shall mean the first day
of each Offering Period.

 

(l)                                     “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

(m)                             “Exercise Date” shall mean the last day of each
Offering Period.

 

(n)                                 “Fair Market Value” shall mean, on any given
date,

 

(i)                                     if the Common Stock is listed or
admitted to trade on a national securities exchange, the closing price of a
share of Common Stock on such date on the principal national securities exchange
on which the Common Stock is so listed or admitted to trade, or, if there is no
trading of the Common Stock on such date, then the closing price of a share of
Common Stock on such exchange on the next preceding date on which there was
trading in the shares of Common Stock; or

 

(ii)                                  in the absence of exchange data required
to determine Fair Market Value pursuant to the foregoing, the value as
established by the Committee as of the relevant time for purposes of this Plan.

 

(o)                                 “Offering Period” shall mean a period of
approximately three (3) months, commencing on the last Monday of the second
fiscal month of each fiscal quarter of the Company and terminating on the
penultimate Friday of the second fiscal month of the immediately following
fiscal quarter of the Company.  The timing and duration of Offering Periods may
be changed pursuant to Section 4 of this Plan.

 

(p)                                 “Plan” shall mean this 2002 Employee Stock
Purchase Plan, as amended from time to time.

 

(q)                                 “Purchase Price” shall mean an amount equal
to eighty-five percent (85%) of the Fair Market Value of a share of Common Stock
on the Enrollment Date or on the Exercise Date, whichever is lower; provided,
however, that the Committee may provide prior to the start of any Offering
Period that the Purchase Price for that Offering Period shall be determined by
applying a discount amount (not to exceed 15%) to either (i) the Fair Market
Value of a share of Common Stock on the Enrollment Date of that Offering Period,
or (ii) the Fair Market Value of a share of Common Stock on the Exercise Date of
that Offering Period, or (iii) the lesser of the Fair Market Value of a share of
Common Stock on the Enrollment Date of that Offering Period or the Fair Market
Value of a share of Common Stock on the Exercise Date of that Offering Period;
and provided, further, that in no event shall the Purchase Price per share be
less than the par value of a share of Common Stock.

 

2

--------------------------------------------------------------------------------


 

(r)                                    “Reserves” shall mean the number of
shares of Common Stock covered by each option under the Plan which have not yet
been exercised and the number of shares of Common Stock which have been
authorized for issuance under the Plan but not yet placed under option.

 

(s)                                   “Rule 16b-3” means Rule 16b-3 as
promulgated by the Commission under Section 16 of the Exchange Act, as amended
from time to time.

 

(t)                                    “Subsidiary” shall mean a corporation,
domestic or foreign, of which not less than fifty percent (50%) of the voting
shares are held by the Corporation or a Subsidiary, whether or not such
corporation now exists or is hereafter organized or acquired by the Corporation
or a Subsidiary.

 

3.                                      Eligibility.

 

(a)                                 Any Employee who shall be employed by the
Company on a given Enrollment Date shall be eligible to participate in the Plan
for the corresponding Offering Period.

 

(b)                                 Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted an option under the Plan (i) to
the extent that, immediately after the grant, such Employee (or any other person
whose stock would be attributed to such Employee pursuant to Section 424(d) of
the Code) would own capital stock of the Company and/or hold outstanding options
(granted under this Plan or otherwise) to purchase such stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of the capital stock of the Company or of any parent corporation (if any) or any
Subsidiary, or (ii) to the extent that his or her rights to purchase stock under
all employee stock purchase plans of the Company and its parent corporation (if
any) and its Subsidiaries qualified under Section 423 of the Code accrues at a
rate which exceeds Twenty-Five Thousand Dollars ($25,000.00) worth of stock
(determined at the Fair Market Value of the shares at the time such option is
granted) for each calendar year in which such option is outstanding at any
time.  For purposes of the foregoing clause (ii), a right to purchase stock
accrues when it first become exercisable during the calendar year.

 

4.                                      Offering Periods.  The Plan shall be
implemented by consecutive Offering Periods with a new Offering Period
commencing on the last Monday of the second fiscal month of each fiscal quarter
of the Company and terminating on the penultimate Friday of the second fiscal
month of the immediately following fiscal quarter of the Company.  Offering
Periods shall continue until this Plan is terminated in accordance with Section
19 or Section 20 hereof (or, if earlier, until no shares of Common Stock remain
available for options pursuant to Section 13(a)).  The Committee shall have the
power to change the timing and duration of any future Offering Periods,
including the commencement dates thereof, with respect to future offerings
without stockholder approval if such change is announced at least five (5) days
prior to the beginning of the first Offering Period to be affected thereunder;
provided, however, that no Offering Period shall be shorter than three (3)
months or longer than twenty-seven (27) months.

 

5.                                      Participation.

 

(a)                                 An eligible Employee may become a
participant in the Plan by (i) enrolling online in the manner and through the
website designated by the Company or (ii)

 

3

--------------------------------------------------------------------------------


 

completing and submitting a subscription agreement in the form of Exhibit A to
this Plan (or such other form as the Company may prescribe from time to time),
in each case authorizing payroll deductions under the Plan.  Such online
enrollment or filing of a subscription agreement with the Company must occur at
least five (5) business days prior to the applicable Enrollment Date (or such
other date prior to the applicable Enrollment Date as the Committee may
designate).

 

(b)                                 Payroll deductions for a participant shall
commence on the first payroll date on or following the Enrollment Date and shall
end on the last payroll date in the Offering Period to which such authorization
is applicable, unless sooner terminated by the participant as provided in
Section 10 hereof.

 

(c)                                  For purposes of this Plan, if a Designated
Subsidiary ceases to be a Subsidiary, each person employed by that Subsidiary
will be deemed to have terminated employment for purposes of this Plan and will
no longer be an Employee unless the person continues as an Employee in respect
of another Company entity.

 

6.                                      Payroll Deductions.

 

(a)                                 At the time a participant enrolls online or
files a subscription agreement, he or she shall elect to have payroll deductions
made on each payroll date during the Offering Period in an amount not less than
one percent (1%) and not in excess of fifteen percent (15%) of the participant’s
Compensation during the Offering Period, such election to be stated (unless the
Committee otherwise provides) as a whole percentage of the participant’s
Compensation.

 

(b)                                 Subject to Section 6(a), all payroll
deductions made for a participant shall be credited to his or her account under
the Plan.  A participant may not make any additional payments into such account.

 

(c)                                  A participant may discontinue his or her
participation in the Plan as provided in Section 10 hereof.  A participant’s
online enrollment or subscription agreement shall remain in effect for
successive Offering Periods unless terminated as provided in Section 10 hereof
or by re-enrolling online or filing a new subscription agreement with the
Company at least five (5) business days prior to the Enrollment Date of the
immediately following Offering Period (or such other date prior to such
Enrollment Date as the Committee may designate).  Except as contemplated by
Section 6(d), Section 10 and Section 11, changes in a participant’s payroll
deduction levels may not take effect during an Offering Period, and other
modifications and suspensions of a participant’s subscription agreement are not
permitted.

 

(d)                                 Notwithstanding the foregoing, to the extent
necessary to comply with Section 7 hereof or Section 423(b)(8) of the Code and
Section 3(b) hereof, a participant’s payroll deductions may be automatically
decreased to zero percent (0%) at any time during an Offering Period.  Payroll
deductions shall recommence at the rate provided in such participant’s
subscription agreement at the beginning of the first Offering Period which is
scheduled to end in the following calendar year, unless terminated by the
participant as provided in Section 10 hereof.

 

4

--------------------------------------------------------------------------------


 

(e)                                  At the time the option is exercised, in
whole or in part, or at the time some or all of the Company’s Common Stock
issued under the Plan is disposed of, the participant must make adequate
provision for the Company’s federal, state, or other tax withholding
obligations, if any, which arise upon the exercise of the option or the
disposition of the Common Stock.  At any time, the Company may, but shall not be
obligated to, withhold from the participant’s compensation the amount necessary
for the Company to meet applicable withholding obligations, including any
withholding required to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Stock by the
Employee.  Notwithstanding anything herein to the contrary, with respect to any
withholding obligation that may arise upon the exercise of an option, the
Company may, but shall not be obligated to, deduct from a participant’s account
balance as of an Exercise Date, before the exercise of the participant’s option
is given effect, the amount which the Company reasonably determines to be
required to withhold with respect to such exercise.  In such event, the maximum
number of whole shares subject to the option (subject to the other limits set
forth in the Plan) shall be purchased at the Purchase Price with the balance of
the participant’s account (after reduction for the tax withholding amount).

 

7.                                      Grant of Option.  On the Enrollment Date
of each Offering Period, each eligible Employee participating in such Offering
Period shall be granted an option to purchase on the Exercise Date of such
Offering Period (at the applicable Purchase Price) up to a number of shares of
the Company’s Common Stock determined by dividing such Employee’s payroll
deductions accumulated prior to such Exercise Date and retained in the
Participant’s account as of the Exercise Date by the applicable Purchase Price;
provided that, in no event, shall an Employee be permitted to purchase during
any particular Offering Period more than 200,000 shares (subject to any
adjustment pursuant to Section 19), and provided further that such purchase
shall be subject to the limitations set forth in Section 3(b) and 13 hereof. 
Exercise of the option shall occur as provided in Section 8 hereof, unless the
participant has withdrawn pursuant to Section 10 hereof.  The option shall
expire on the last day of the Offering Period.  Notwithstanding the foregoing,
the Committee may without stockholder approval, amend the limit set forth above
in this Section 7 on the number of shares that an Employee may purchase in any
Offering Period, effective no earlier than the first Offering Period commencing
after the adoption of such amendment.

 

8.                                      Exercise of Option.  Unless a
participant withdraws from the Plan as provided in Section 10 hereof, his or her
option for the purchase of shares shall be exercised automatically on the
Exercise Date, and the maximum number of full shares subject to the option shall
be purchased for such participant at the applicable Purchase Price with the
accumulated payroll deductions in his or her account.  No fractional shares
shall be purchased; any payroll deductions accumulated in a participant’s
account which are not sufficient to purchase a full share shall be retained in
the participant’s account for the subsequent Offering Period, subject to earlier
withdrawal by the participant as provided in Section 10 hereof.  Any other
monies left over in a participant’s account after the Exercise Date shall be
returned to the participant.  During a participant’s lifetime, a participant’s
option to purchase shares hereunder is exercisable only by him or her.

 

9.                                      Delivery.  As promptly as practicable
after each Exercise Date on which a purchase of shares occurs, the Corporation
shall, in its discretion, either: (a) arrange the delivery

 

5

--------------------------------------------------------------------------------


 

to the participant or to a record keeping service of a certificate, as
appropriate, or (b) issue shares in book entry form to the participant or his or
her designated broker, registered in the name of such participant or broker, in
each case, representing the shares purchased upon exercise of his or her option.

 

10.                               Withdrawal.

 

(a)                                 A participant may withdraw all but not less
than all the payroll deductions credited to his or her account during an
Offering Period and not yet used to exercise his or her option under the Plan at
any time by (i) withdrawing online in the manner and through the website
designated by the Company or (ii) giving written notice to the Company in the
form of Exhibit B to this Plan (or such other form as the Company may prescribe
from time to time).  A withdrawal election pursuant to this Section 10(a) with
respect to an Offering Period shall be effective only if it is completed online
or received by the Company, in each case no later than two (2) business days
prior to the Exercise Date of that Offering Period.  All of the participant’s
payroll deductions credited to his or her account shall be paid to such
participant promptly after receipt of notice of withdrawal and such
participant’s option for the Offering Period shall be automatically terminated,
and no further payroll deductions for the purchase of shares shall be made for
such Offering Period.  A participant may also withdraw from participation in a
succeeding Offering Period by (i) withdrawing online in the manner and through
the website designated by the Company or (ii) giving written notice to the
Company in the form of Exhibit B (or such other form as the Company may
prescribe from time to time), provided that the notice of withdrawal is
completed online or received by the Company, in each case no later than one (1)
business day prior to the Enrollment Date of the succeeding Offering Period (or
such other date as the Committee may designate).

 

(b)                                 A participant’s withdrawal from an Offering
Period shall not have any effect upon his or her eligibility to participate in
any similar plan which may hereafter be adopted by the Company or in succeeding
Offering Periods which commence after the termination of the Offering Period
from which the participant withdraws.  A participant’s termination from Plan
participation shall be deemed to be a revocation of that participant’s online
enrollment or subscription agreement and such participant must re-enroll online
or file a new subscription agreement to resume Plan participation in any
succeeding Offering Period.

 

11.                               Termination of Employment.

 

(a)                                 Except as provided in Section 11(b) below,
if a participant ceases to be an Employee for any reason (including, without
limitation, due to the participant’s death, disability, resignation or
retirement, or due to a layoff or other termination of employment with or
without cause) at any time prior to the last day of an Offering Period in which
he or she participates, such participant’s account shall be paid to him or her
(or, in the event of the participant’s death, to the person or persons entitled
thereto under Section 13) in cash, and such participant’s option and
participation in the Plan shall automatically terminate as of the time that the
participant ceased to be an Employee.

 

(b)                                 If a participant (i) ceases to be an
Employee during an Offering Period but remains an employee of the Company
through the Exercise Date (for example, and without

 

6

--------------------------------------------------------------------------------


 

limitation, if the participant’s employer ceases to maintain the Plan as a
Designated Subsidiary but otherwise continues as a Subsidiary, or if the
participant’s customary level of employment no longer satisfies the requirements
set forth in the definition of Employee), or (ii) during an Offering Period
commences a sick leave, military leave, or other leave of absence approved by
the Company, and the leave meets the requirements of Treasury Regulation Section
1.421-1(h)(2) and the participant is an employee of the Company or on such leave
as of the applicable Exercise Date, such participant’s payroll deductions shall
cease, and the accumulated payroll deductions previously credited to the
participant’s account for that Offering Period shall be used to exercise the
participant’s option as of the applicable Exercise Date in accordance with
Section 8 (unless the participant makes a timely withdrawal election in
accordance with Section 10, in which case such participant’s account shall be
paid to him or her in cash in accordance with Section 10).

 

12.                               Interest.  No interest shall accrue on the
payroll deductions of a participant in the Plan.

 

13.                               Stock.

 

(a)                                 The maximum number of shares of the Common
Stock which shall be made available for sale under the Plan shall be four
million (4,000,000) shares, subject to adjustment upon changes in capitalization
of the Company as provided in Section 19 hereof.  Shares that are subject to or
underlie options, which (i) for any reason are cancelled or terminated, are
forfeited, or (ii) for any other reason are not paid or delivered under the Plan
shall again, except to the extent prohibited by law, be available for subsequent
options under the Plan. If, on a given Exercise Date, the number of shares with
respect to which options are to be exercised exceeds the number of shares then
available under the Plan, the Company shall make a pro rata allocation of the
shares remaining available for purchase in as uniform a manner as shall be
practicable and as it shall determine to be equitable.

 

(b)                                 The participant shall have no interest or
voting right in shares covered by his option until such option has been
exercised.

 

(c)                                  Shares to be delivered to a participant
under the Plan shall be registered in the name of the participant (or the
participant and his or her spouse) or his or her designated broker.

 

14.                               Administration.

 

(a)                                 The Board shall appoint the Committee, which
shall be composed of not less than two members of the Board.  Each member of the
Committee, in respect of any transaction at a time when an affected participant
may be subject to Section 16 of the Exchange Act, shall be a “non-employee
director” within the meaning of Rule 16b-3.  The Board may, at any time,
increase or decrease the number of members of the Committee, may remove from
membership on the Committee all or any portion of its members, and may appoint
such person or persons as it desires to fill any vacancy existing on the
Committee, whether caused by removal, resignation, or otherwise.  The Board may
also, at any time, assume the administration of all or a

 

7

--------------------------------------------------------------------------------


 

part of this Plan, in which case references (or relevant references in the event
the Board assumes the administration of only certain aspects of this Plan) to
the “Committee” shall be deemed to be references to the Board.

 

(b)                                 The Committee shall supervise and administer
this Plan and shall have full power and discretion to adopt, amend and rescind
any rules deemed desirable and appropriate for the administration of this Plan
and not inconsistent with the terms of this Plan, and to make all other
determinations necessary or advisable for the administration of this Plan.  The
Committee shall act by majority vote or by unanimous written consent.  No member
of the Committee shall be entitled to act on or decide any matter relating
solely to himself or herself or solely to any of his or her rights or benefits
under this Plan.  The Committee shall have full power and discretionary
authority to construe and interpret the terms and conditions of this Plan, which
construction or interpretation shall be final and binding on all parties
including the Company, participants and beneficiaries.  The Committee may
delegate ministerial non-discretionary functions to third parties, including
individuals who are officers or employees of the Company.  Notwithstanding
anything else contained in this Plan to the contrary, the Committee may also
adopt rules, procedures or sub-plans applicable to particular Subsidiaries or
locations, which sub-plans may be designed to be outside the scope of Section
423 of the Code and need not comply with the otherwise applicable provisions of
this Plan.

 

(c)                                  Subject only to compliance with the express
provisions hereof, the Board and Committee may act in their absolute discretion
in matters within their authority related to this Plan.  Any action taken by, or
inaction of, the Company, any Designated Subsidiary, the Board or the Committee
relating or pursuant to this Plan shall be within the absolute discretion of
that entity or body and will be conclusive and binding upon all persons.  In
making any determination or in taking or not taking any action under this Plan,
the Board or Committee, as the case may be, may obtain and may rely on the
advice of experts, including professional advisors to the Company.  Neither the
Board nor any Committee, nor any member thereof or person acting at the
direction thereof, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with the Plan,
and all such persons shall be entitled to indemnification and reimbursement by
the Corporation in respect of any claim, loss, damage or expense (including,
without limitation, attorneys’ fees) arising or resulting therefrom to the
fullest extent permitted by law and/or under any directors and officers
liability insurance coverage that may be in effect from time to time.

 

15.                               Designation of Beneficiary.

 

(a)                                 If the Committee so permits, a participant
may file a written designation of a beneficiary who is to receive any shares and
cash, if any, from the participant’s account under the Plan in the event of such
participant’s death subsequent to an Exercise Date on which the option is
exercised but prior to delivery to such participant of such shares and cash.  In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to exercise of the option.  If a participant
is married and the designated beneficiary is not the spouse, spousal consent
shall be required for such designation to be effective.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Such designation of beneficiary may be
changed by the participant at any time by written notice.  The Committee may
rely on the last designation of a beneficiary filed by a participant in
accordance with this Plan.  In the event of the death of a participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such participant’s death, the Company shall deliver such shares
and/or cash to the executor or administrator of the estate of the participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in it discretion, may deliver such shares and/or cash
to the spouse or to any one or more dependents or relatives of the participant,
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

 

16.                               Transfer Restrictions.

 

(a)                                 Neither payroll deductions credited to a
participant’s account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15 hereof) by the participant.  Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.

 

(b)                                 Unless the Board or the Committee determines
otherwise prior to the start of any Offering Period, the shares of Common Stock
purchased by a participant on each Exercise Date that occurs after April 1, 2009
must be held and not sold by the participant for a minimum period of six (6)
months following the applicable Exercise Date.  Accordingly, the participant
shall not sell, make any short sale of, loan, hypothecate, assign, transfer,
pledge, grant any option for the purchase of, or otherwise dispose or transfer
for value or otherwise agree to engage in any of the foregoing transactions with
respect to any shares purchased by the participant under the Plan until those
shares have been held for at least a six (6) month period measured from the
applicable Exercise Date.  (By way of example, shares purchased on an Exercise
Date of June 26 may not be sold or otherwise transferred by the participant
until at least December 26 of the same year.)  This transfer restriction shall
hereafter be referred to as the “Holding Period Requirement.”  Notwithstanding
the foregoing, the Board or Committee may at any time elect to reduce or waive
the Holding Period Requirement, provided that any such reduction or waiver with
respect to a particular Offering Period shall apply equally to all participants
in that Offering Period.

 

(c)                                  A participant shall have, with respect to
purchased shares that are subject to the Holding Period Requirement, all of the
rights of a shareholder of the Corporation, including the right to vote the
shares and the right to receive any cash or other dividends with respect to the
shares.  Any new, substituted or additional securities which are, by reason of
any stock split, stock dividend, recapitalization, combination or
reclassification of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, distributed with respect to any purchased shares shall be subject
to the same Holding Period Requirement, if any, applicable to those shares.

 

9

--------------------------------------------------------------------------------

 

(d)           In order to enforce the Holding Period Requirement, the
Corporation may impose stop-transfer instructions or take such other actions it
deems necessary or advisable with respect to the purchased shares until the end
of the applicable six (6) month period.

 

(e)           Upon a participant’s ceasing to be an Employee for any reason, any
shares held by such participant that are then subject to a Holding Period
Requirement shall no longer be subject to the Holding Period Requirement.

 

17.          Use of Funds.  All payroll deductions received or held by the
Company under the Plan may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions.

 

18.          Reports.  Individual accounts shall be maintained for each
participant in the Plan.  Statements of account shall be given to participating
Employees as soon as administratively practicable following each Exercise Date,
which statements shall set forth the amounts of payroll deductions, the Purchase
Price, the number of shares purchased and the remaining cash balance, if any.

 

19.          Adjustments; Corporate Transactions.

 

(a)           Adjustments of and Changes in the Stock.  Upon or in contemplation
of any reclassification, recapitalization, stock split (including a stock split
in the form of a stock dividend), or reverse stock split; any merger,
combination, consolidation, or other reorganization; split-up, spin-off, or any
similar extraordinary dividend distribution in respect of the Common Stock
(whether in the form of securities or property); any exchange of Common Stock or
other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; or a sale of substantially
all the assets of the Corporation as an entirety occurs; then the Committee
shall equitably and proportionately adjust (i) the number and type of shares or
the number and type of other securities that thereafter may be made the subject
of options (including the specific maxima and numbers of shares set forth
elsewhere in this Plan), (ii) the number, amount and type of shares (or other
securities or property) subject to any or all outstanding options, (iii) the
Purchase Price of any or all outstanding options, and/or (iv) the securities,
cash or other property deliverable upon exercise of any outstanding options, in
each case to the extent necessary to preserve (but not increase) the level of
incentives intended by this Plan and the then-outstanding options.  Upon the
occurrence of any event described in the preceding sentence, or any other event
in which the Corporation does not survive (or does not survive as a public
company in respect of its Common Stock); then the Committee may make provision
for a cash payment or for the substitution or exchange of any or all outstanding
options for cash, securities or property to be delivered to the holders of any
or all outstanding options based upon the distribution or consideration payable
to holders of the Common Stock upon or in respect of such event.  The Committee
may adopt such valuation methodologies for outstanding options as it deems
reasonable in the event of a cash or property settlement and, without limitation
on other methodologies, may base such settlement solely upon the excess (if any)
of the amount payable upon or in respect of such event over the Purchase Price
of the option.  In any of such events, the Committee may take such action
sufficiently prior to such event to the extent that the Committee deems the
action necessary to permit the

 

10

--------------------------------------------------------------------------------


 

participant to realize the benefits intended to be conveyed with respect to the
underlying shares in the same manner as is or will be available to stockholders
generally.

 

(b)           Possible Early Termination of Plan and Options.  Upon a
dissolution or liquidation of the Corporation, or any other event described in
Section 19(a) that the Corporation does not survive or does not survive as a
publicly-traded company in respect of its Common Stock, as the case may be, this
Plan and, if prior to the last day of an Offering Period, any outstanding option
granted with respect to that Offering Period shall terminate, subject to any
provision that has been expressly made by the Board for the survival,
substitution, assumption, exchange or other settlement of the Plan and options. 
In the event a participant’s option is terminated pursuant to this Section 19(b)
without a provision having been made by the Board for a substitution, exchange
or other settlement of the option, such participant’s account shall be paid to
him or her in cash without interest.

 

20.          Amendment or Termination.

 

(a)           The Board may at any time and for any reason terminate, suspend or
amend the Plan.  Except as provided in Section 19 hereof, no such termination
can affect options previously granted.  Except as provided in Section 19 hereof,
no amendment may make any change in any option theretofore granted which
adversely affects the rights of any participant.  To the extent necessary to
comply with Section 423 of the Code (or any successor rule or provision or any
other applicable law, regulation or stock exchange rule), the Company shall
obtain stockholder approval in such a manner and to such a degree as required. 
No options may be granted during any suspension of this Plan or after the
termination of this Plan, but the Committee will retain jurisdiction as to
options then outstanding in accordance with the terms of this Plan.

 

(b)           Without stockholder consent and without regard to whether any
participant rights may be considered to have been “adversely affected,” the
Board (or its committee) shall be entitled to change future Offering Periods,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment period and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the Board
(or its committee) determines in its sole discretion advisable which are
consistent with the Plan.

 

21.          Notices.  All notices or other communications by a participant to
the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.

 

22.          Conditions Upon Issuance of Shares.  Shares shall not be issued
with respect to an option unless the exercise of such option and the issuance
and delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including,

 

11

--------------------------------------------------------------------------------


 

without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, and the requirements of any
stock exchange upon which the shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

23.          Term of Plan.

 

(a)           The Plan shall become effective upon its adoption by the Board. 
No new Offering Periods shall commence on or after March 11, 2022, and the Plan
shall terminate as of the Exercise Date on or immediately following such date
unless sooner terminated under Section 19 or 20 hereof.

 

(b)           Notwithstanding anything else contained herein to the contrary,
the effectiveness of the Plan is subject to the approval of this Plan by the
stockholders of the Company within twelve (12) months after the effective date
of the Plan.

 

24.          Employees’ Rights.

 

(a)           Nothing in this Plan (or in any other documents related to this
Plan) will confer upon any Employee or participant any right to continue in the
employ or other service of the Company, constitute any contract or agreement of
employment or other service or effect an employee’s status as an employee at
will, nor shall interfere in any way with the right of the Company to change
such person’s compensation or other benefits or to terminate his or her
employment or other service with or without cause.  Nothing contained in this
Section 24(a), however, is intended to adversely affect any express independent
right of any such person under a separate employment or service contract other
than a subscription agreement.

 

(b)           No participant or other person will have any right, title or
interest in any fund or in any specific asset (including shares) of the Company
by reason of any option hereunder.  Neither the provisions of this Plan (or of
any related documents), nor the creation or adoption of this Plan, nor any
action taken pursuant to the provisions of this Plan will create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company and any participant or other person.  To the extent that a participant
or other person acquires a right to receive payment pursuant to this Plan, such
right will be no greater than the right of any unsecured general creditor of the
Corporation.  No special or separate reserve, fund or deposit will be made to
assure any such payment.

 

(c)           A participant will not be entitled to any privilege of stock
ownership as to any shares not actually delivered to the participant pursuant to
Section 9.  No adjustment will be made for dividends or other rights as a
stockholder for which a record date is prior to such date of delivery.

 

12

--------------------------------------------------------------------------------


 

25.          Plan Construction.

 

(a)           Section 16.  It is the intent of the Corporation that transactions
involving options under this Plan (other than “Discretionary Transactions” as
that term is defined in Rule 16b-3(b)(1) promulgated by the Commission under
Section 16 of the Exchange Act, to the extent there are any Discretionary
Transactions under this Plan), in the case of participants who are or may be
subject to the prohibitions of Section 16 of the Exchange Act, satisfy the
requirements for exemption under Rule 16b-3(c) promulgated by the Commission
under Section 16 of the Exchange Act to the maximum extent possible. 
Notwithstanding the foregoing, the Corporation shall have no liability to any
participant for Section 16 consequences of options or other events with respect
to this Plan.

 

(b)           Section 423.  Except as the Committee may expressly provide in the
case of one or more sub-plans adopted pursuant to Section 14(b), this Plan and
options are intended to qualify under Section 423 of the Code.  Accordingly, all
participants are to have the same rights and privileges (within the meaning of
Section 423(b)(5) of the Code and except as not required thereunder to qualify
this Plan under Section 423) under this Plan, subject to differences in
compensation among participants and subject to the payroll deduction and share
limits of this Plan.

 

(c)           Interpretation.  If any provision of this Plan or of any option
would otherwise frustrate or conflict with the intents expressed above, that
provision to the extent possible shall be interpreted so as to avoid such
conflict.  If the conflict remains irreconcilable, the Committee may disregard
the provision if it concludes that to do so furthers the interest of the Company
and is consistent with the purposes of this Plan as to such persons in the
circumstances.

 

26.          Miscellaneous.

 

(a)           This Plan, the options, and related documents shall be governed
by, and construed in accordance with, the laws of the State of Delaware.  If any
provision shall be held by a court of competent jurisdiction to be invalid and
unenforceable, the remaining provisions of this Plan shall continue in effect.

 

(b)           Captions and headings are given to the sections of this Plan
solely as a convenience to facilitate reference.  Such captions and headings
shall not be deemed in any way material or relevant to the construction of
interpretation of this Plan or any provision hereof.

 

(c)           The adoption of this Plan shall not affect any other Company
compensation or incentive plans in effect.  Nothing in this Plan will limit or
be deemed to limit the authority of the Board or Committee (i) to establish any
other forms of incentives or compensation for employees of the Company (with or
without reference to the Common Stock), or (ii) to grant or assume options
(outside the scope of and in addition to those contemplated by this Plan) in
connection with any proper corporate purpose; to the extent consistent with any
other plan or authority.

 

(d)           Benefits received by a participant under an option granted
pursuant to this Plan shall not be deemed a part of the participant’s
compensation for purposes of the

 

13

--------------------------------------------------------------------------------


 

determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Company, except where the Committee or the
Board expressly otherwise provides or authorizes in writing.

 

27.          Notice of Sale.  Any person who has acquired shares under this Plan
shall give prompt written notice to the Company of the sale or other transfer of
the shares if such sale or transfer occurs (a) within the two (2) year period
after the Enrollment Date (date the option is granted) of the Offering Period
with respect to which such shares were acquired or (b) within the twelve (12)
month period after the Exercise Date of the Offering Period with respect to with
such shares were acquired.

 

IN WITNESS WHEREOF, the Corporation has caused its duly authorized officer to
execute this Plan on this 12th day of March, 2012.

 

 

 

GUESS?, INC.

 

 

 

 

 

By:

/s/ J. Michael Prince

 

 

 

Name:

J. Michael Prince

 

Title:

Chief Operating Officer

 

14

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Subscription Agreement

 

A-1

--------------------------------------------------------------------------------


 

GUESS?, INC.

 

EMPLOYEE STOCK PURCHASE PLAN

 

SUBSCRIPTION AGREEMENT

 

THIS FORM MUST BE RECEIVED IN THE LEGAL DEPARTMENT ON OR BEFORE THE DEADLINE!

 

SEE ESPP CALENDAR FOR DEADLINES.

 

You can send this form by interoffice mail to the Legal Department (ESPP) or by
fax to (xxx) xxx-xxxx.

 

1.  Type of Subscription

 

o   Original Application OR Re-Enrollment
o   Change in Payroll Deduction Rate
o   Change in Beneficiary(ies)

 

 

 

2.  Name

 

 

 

 

 

3.  Employee ID Number

 

 

 

 

 

4.  Home Address

 

 

 

 

 

5.  Phone Number

 

 

 

 

 

6.  E-Mail Address

 

 

 

 

 

Please make sure to include your e-mail address. Confirmations of receipt of
this form and other communications regarding the Plan will be sent by e-mail
only!

 

 

 

 

 

7.  Contribution Amount

 

 

 

 

 

 

 

Enter a percentage of your compensation per paycheck (min. 1%; max 15%).

 

 

%

 

 

 

8.  Beneficiary Name, Relationship and Address

 

 

 

 

 

In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due to me under the Plan:

 

 

 

 

 

9.  *Spouse’s Signature (if beneficiary is other)

 

 

 

 

 

I hereby consent to the designation made by my spouse to have any amounts
available and/or payable under the Plan in the event of his or her death paid to
the persons listed on this form in the manner and circumstances described in
this form.

 

 

 

 

(Signature of Spouse)

 

 

 

10.  Date

 

 

 

 

 

11.  Signature

 

 

 

 

 

I have received a prospectus for the Employee Stock Purchase Plan and I have
read and agree to all of the “Employee Stock Purchase Plan Terms and Conditions”
on the reverse including any terms and conditions in the Plan or any prospectus.

 

 

 

 

(Signature)

 

--------------------------------------------------------------------------------

*All items are REQUIRED except for Item 8.  For Item 9, if you are married and
you name someone other than your spouse as your beneficiary, your spouse must
consent to such designation by signing the Subscription Agreement in the space
indicated above.

 

Enrollment Form

 

1

--------------------------------------------------------------------------------


 

Employee Stock Purchase Plan Terms and Conditions

 

1.             I hereby elect to participate in the GUESS?, INC. Employee Stock
Purchase Plan (the “Plan”) for the next Offering Period, and subscribe to
purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the Plan.

 

2.             I elect to have contributions in the amount of the percentage
indicated on this Subscription Agreement (per pay check) of my Compensation, as
defined in the Plan, applied to this purchase.  I understand that this amount
must not be less than 1% and not more than 15% of my Compensation during the
Offering Period.  (Please note that no fractional percentages are permitted).

 

3.             I hereby authorize payroll deductions from each paycheck during
the Offering Period at the rate stated in Item 7 of this Subscription
Agreement.  I understand that all payroll deductions made by me shall be
credited to my account under the Plan and that I may not make any additional
payments into such account.  I understand that all payments made by me shall be
accumulated for the purchase of shares of Common Stock at the applicable
purchase price determined in accordance with the Plan.  I further understand
that, except as otherwise set forth in the Plan, shares will be purchased for me
automatically on the Exercise Date of each Offering Period unless I otherwise
withdraw from the Plan by giving written notice to the Company’s Legal
Department no later than two (2) business days before an Exercise Date for such
purpose.  I understand that I will not receive any interest on my accumulated
contributions.

 

4.             I acknowledge that, unless I discontinue my participation in the
Plan by filing a notice of withdrawal with the Company as provided in Section 10
of the Plan, my election will continue to be effective for each successive
Offering Period.  I understand that I may withdraw my participation in the Plan
at any time prior to an Exercise Date by giving written notice to the Company’s
Legal Department no later than two (2) business days before such Exercise Date
for such purposes.  I also understand that I may not increase or decrease the
rate of my contributions during any Offering Period; however, I may change the
rate of contributions for future Offering Periods by filing a new Subscription
Agreement with the Company’s Legal Department no later than five (5) business
days prior to the next Offering Period, and any such change will be effective as
of the Enrollment Date of the next Offering Period.

 

5.             I have received a copy of the Company’s most recent Prospectus
for the Plan and a copy of the complete “Guess?, Inc. 2002 Employee Stock
Purchase Plan.”  I understand that my participation in the Plan is in all
respects subject to the terms of the Plan.

 

6.             I understand that all Shares purchased for me under the Plan will
be deposited into an account established by me at a brokerage chosen by the
Company.  I understand that if I wish to receive a physical share certificate or
sell my shares, I may be required to pay a fee to the brokerage.

 

7.             I understand that I will not be permitted to sell or otherwise
dispose of any shares acquired by me pursuant to the Plan until I have held such
shares for a period of six (6) months following the applicable Exercise Date.

 

8.             I understand that if I dispose of any shares acquired by me
pursuant to the Plan (i) within two (2) years after the Enrollment Date (the
first day of the Offering Period with respect to which I purchased such shares)
or (ii) within one (1) year after the Exercise Date of the Offering Period with
respect to which I acquired such shares, I will be treated for federal income
tax purposes as having received ordinary compensation income at the time of such
disposition in an amount equal to the excess of the fair market value of the
shares on the Exercise Date over the price which I paid for the shares,
regardless of whether I disposed of the shares at a price less than their fair
market value at the Exercise Date.  The remainder of the gain or loss, if any,
recognized on such disposition will be treated as capital gain or loss.  I
hereby agree to notify the Company in writing within 30 days after the date of
any such disposition, and I will make adequate provision for federal, state or
other tax withholding obligations, if any, which arise upon the disposition of
the Common Stock.  The Company may, but will not be obligated to, withhold from
my compensation the amount necessary to meet any applicable withholding
obligation including any withholding necessary to make available to the Company
any tax deductions or benefits attributable to the sale or early disposition of
Common Stock by me.

 

9.             If I dispose of such shares at any time after expiration of the
2-year and 1-year holding periods, I understand that I will be treated for
federal income tax purposes as having received compensation income only to the
extent of an amount equal to the lesser of (1) the excess of the fair market
value of the shares at the time of such disposition over the purchase price
which I paid for the shares under the option, or (2) the amount by which the
fair market value of the shares on the Enrollment Date exceeded the purchase
price that I paid for the shares (calculated as though the option was exercised
on the Enrollment Date of the Offering Period).  The remainder of the gain or
loss, if any, recognized on such disposition will be treated as capital gain or
loss.  I understand that this tax summary is only a summary, is not a complete
description of the tax consequences relating to the disposition of shares that
may be acquired under the Plan and is subject to change.  I further understand
that I should consult a tax advisor concerning the tax implications of the
purchase and sale of stock under the Plan.

 

10.          I hereby agree to be bound by the terms of the Plan.  The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Plan.

 

2

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Notice of Withdrawal

 

B-1

--------------------------------------------------------------------------------


 

GUESS?, INC.

 

EMPLOYEE STOCK PURCHASE PLAN

 

NOTICE OF WITHDRAWAL

 

THIS FORM MUST BE RECEIVED IN THE LEGAL DEPARTMENT ON OR BEFORE THE DEADLINE!

 

SEE ESPP CALENDAR FOR DEADLINES.

 

You can send this form by interoffice mail to the Legal Department (ESPP) or by
fax to (xxx) xxx-xxxx.

 

1. Type of Withdrawal (Select One)

 

o   Current Offering Period

 

 

 

If you select “Current Offering Period” you will receive a refund of any
contributions (without interest) and no stock will be purchased for you at the
next purchase date. If you select “Next Offering Period” your current
contributions will be used to purchase stock at the next purchase date, but you
will be withdrawn for the next offering period

 

o   Next Offering Period

 

 

 

2. Name

 

 

 

 

 

3. Employee ID Number

 

 

 

 

 

4. E-Mail Address

 

 

 

 

 

5. Home Address

 

 

 

 

 

6. Home Telephone

 

 

 

 

 

7. Date

 

 

 

 

 

8. Signature

 

 

 

 

 

I have read and agree to all of the “Terms and Conditions of Withdrawal” below
including any terms and conditions in the Plan or any prospectus.

 

 

 

 

(Signature)

 

All items are REQUIRED.

 

Terms and Conditions of Withdrawal

 

I hereby elect to withdraw my participation in the Guess?, Inc. Employee Stock
Purchase Plan (the “Plan”) for the Offering Period selected above.

 

This withdrawal covers all contributions credited to my account and is effective
upon the Company’s receipt of this Notice of Withdrawal.

 

I understand that, in order for this Notice of Withdrawal to be effective for
the current Offering Period, I must submit this form to the Company’s Legal
Department no later than two (2) business days before the Exercise Date of the
current Offering Period.  I understand that a Notice of Withdrawal form
submitted after the second (2nd) business day before the end of the Offering
Period but before the end of the Offering Period will be null and void unless I
have selected “Next Offering Period” above.

 

I understand that all contributions credited to my account will be paid to me
within ten (10) business days of receipt by the Company of this Notice of
Withdrawal and that my option for the applicable Offering Period will
automatically terminate, and that no further contributions for the purchase of
shares can be made by me during the applicable Offering Period.

 

I understand and agree that I will be eligible to participate in succeeding
Offering Periods only by delivering to the Company a new completed and signed
Subscription Agreement.

 

Withdrawal Form — 9/1/08

 

1

--------------------------------------------------------------------------------
